UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                           No. 00-20019

                         Summary Calendar


                          RICKY FELDER,

                      Plaintiff - Appellant,

                              V.

                        CITY OF BAYTOWN,


                      Defendant - Appellee.




           Appeal from the United States District Court
      for the Southern District of Texas -- Houston Division
                           H-99-CV-143
                          August 2, 2000


Before SMITH, PARKER and DENNIS, Circuit Judges:

PER CURIAM:*

     Appellant Ricky Felder, a former heavy equipment operator, was

terminated for failing to appear for work following a sick leave

taken pursuant to the Family Medical Leave Act (“FMLA”).    Felder

brought suit against his former employer, the City of Baytown,

alleging discrimination on the basis of disability in violation of


     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Title I of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12101, et seq.   Felder, who suffers from sleep apnea and restless

leg syndrom, was restricted to light-duty work by his physician,

and was therefore, unable to drive or operate hazardous equipment.

The City provided him with light-duty assignments for approximately

one month, at which point, with light-duty projects exhausted, the

City could no longer justify his light-duty assignment as a matter

of business necessity. Felder applied for and received 12 weeks of

leave under the City’s FMLA policy.    Following his 12-week leave,

Felder returned to work as an equipment operator.

     Six months later, Felder filed a charge of discrimination with

the Equal Employment Opportunity Commission (“EEOC”) alleging that

the City discriminated against him on the basis of disability by

denying him a light-duty assignment during his 12-week FMLA leave.

     Six months after filing his charge of discrimination, Felder

was again restricted to light-duty work by his physician.     Since

the City could not justify as a matter of business necessity a

light-duty assignment, Felder again sought and received 12 weeks of

FMLA leave.   When his leave expired, Felder failed to appear for

work and was terminated.

     Without returning to the EEOC, Felder brought suit against his

former employer.   Felder now appeals the district court’s grant of

summary judgment on his ADA claims.

     The district court granted summary judgment for two reasons.



                                  2
First, Felder’s EEOC charge alleged only that his was discriminated

against when he was denied a light-duty assignment for the duration

of his first 12-week FMLA leave. Although Felder’s lawsuit asserts

claims based on alleged discrimination and unlawful discharge

following his return to work after his first FMLA leave, he never

returned   to   the   EEOC   to   amend   his   charge   to   include   these

additional charges of discrimination.           Because Felder failed to

exhaust his administrative remedies with respect to these claims,

the district court ruled that Felder could only assert claims for

discrimination stemming from his first FMLA leave.**           We AFFIRM the

district court’s      determination that the claims not found in his

EEOC charge are barred.***

     The   district    court   granted    summary   judgment    on   Felder’s

remaining claims, those stemming from his first 12-week leave,

because the summary judgment evidence failed to establish a factual

question as to the existence of any light-duty work for Felder to



     **
        Appellant appears to have abandoned these claims on appeal
as he fails to even address the district court’s dismissal of these
claims in his single brief to this Court.
     ***
        Appellant also asserts a claim that the City failed to
accommodate Felder’s alleged disability by refusing to purchase a
Continuous Positive Airway Pressure Machine (“CPAP”) to treat his
condition. The City argues that (1) Felder never asked for a CPAP
machine, (2) the City was under no legal obligation to provide a
CPAP machine, and (3) Felder failed to exhaust his administrative
remedies concerning this claim. Because we find that Felder failed
to properly include this claim in his charge of discrimination, and
thus did not exhaust his administrative remedies concerning this
claim, we need not address the City’s first two arguments.

                                      3
    perform during his FMLA leave.     The district court determined

that the summary judgment record demonstrated that there was no

light-duty   work   available,   and   thus   defendant   did   not   fail

accommodate Felder’s alleged disability by having him take FMLA

leave.    We agree with the judgment of the district court, and

therefore, we AFFIRM.



AFFIRMED.




.




                                   4